Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority under Article 8 of the Patent Cooperation Treaty for parent Application No. PCT/JP2018/001248, filed on 01/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11A, 11B, and 11C in Figure 1a are not detailed in Specification, 11 is detailed in the specification as the measurement apparatus.  Figure 5B details the input circuit (IN) as 113A while [0093] details it as 113-1. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the 

Claim Objections
Claims 13, 15, and 17 are objected to because of the following informalities:  
Claim 13, dependent on Claim 4, details “reconstruct the repeating pattern for one cycle.” Since the “repeating pattern” is not detailed in Claim 4, this is the first mention of it and it should be “a repeating pattern” instead of “the repeating pattern.”  
Claim 15, dependent on Claim 7, details “reconstruct the repeating pattern for one cycle.” Since the “repeating pattern” is not detailed in Claim 7, this is the first mention of it and it should be “a repeating pattern” instead of “the repeating pattern.”  
Claim 17, dependent on Claim 10, details “reconstruct the repeating pattern for one cycle.” Since the “repeating pattern” is not detailed in Claim 10, this is the first mention of it and it should be “a repeating pattern” instead of “the repeating pattern.”  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US20190028782) in view of Fujii (JP2016018242).
In regards to Claim 4, Matsumoto teaches “An analysis apparatus comprising: a processor (processor – [0035]); a memory storing program instructions executable by the processor (memory storing programs, data – [0035]); and a receiver that receives intermittent data from a measurement apparatus capable of transmitting measurement data (interface for transmitting and receiving signals to and from the sensor – [0035]) as the intermittent data obtained by decimating the measurement data (data transfer is performed according to sampling frequency, at a transmission interval of a predetermined time – [0042]), wherein the processor, when executing the program instructions stored in the memory, determines, in a second mode, presence of an anomaly for intermittent data of a determination target received from the measurement apparatus by referring to the standard data (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
Matsumoto does not teach “wherein the processor, when executing the program instructions stored in the memory, estimates, in a first mode, a standard data pattern serving as 
Fujii teaches “wherein the processor, when executing the program instructions stored in the memory (storage – [0039]), estimates, in a first mode, a standard data pattern serving as a reference based on a common portion between a pair of the intermittent data in a set of the intermittent data received from the measurement apparatus (sensor periodically measures the voltage, energy consumption, current, and estimates a tact pattern by the periodic changes – [0038]; by estimating the pattern by periodic changes, a comparison needs to be made to determine that a change from the base has occurred).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of Fujii to estimate a pattern by periodic changes in the values of the power measurements from a sensor. Doing so would improve the detection and analysis of measurement data in a production facility.

In regards to Claim 7, Matsumoto teaches “A computer-based facility state monitoring method (sensing system installed in a facility to monitor – [0028]), comprising: receiving intermittent data from a measurement apparatus capable of transmitting measurement data of a facility of a measurement target (interface for transmitting and receiving signals to and from the sensor – [0035]) as the intermittent data by decimating the measurement data (data transfer is performed according to sampling frequency, at a transmission interval of a predetermined time – [0042]); and determining, in a second mode, presence of an anomaly for (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
Matsumoto does not teach “estimating, in a first mode, a standard data pattern serving as a reference based on a common section between a pair of the intermittent data in a set of the intermittent data received from the measurement apparatus.”
Fujii teaches “estimating, in a first mode, a standard data pattern serving as a reference based on a common section between a pair of the intermittent data in a set of the intermittent data received from the measurement apparatus (sensor periodically measures the voltage, energy consumption, current, and estimates a tact pattern by the periodic changes – [0038]; by estimating the pattern by periodic changes, a comparison needs to be made to determine that a change from the base has occurred).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of Fujii to estimate a pattern by periodic changes in the values of the power measurements from a sensor. Doing so would improve the detection and analysis of measurement data in a production facility.

In regards to Claim 10, Matsumoto teaches “A non-transitory computer readable medium storing a program causing a computer to execute processing comprising (memory storing programs, data, processor – [0035]): receiving intermittent data from a measurement (interface for transmitting and receiving signals to and from the sensor – [0035]) as the intermittent data by decimating the measurement data (data transfer is performed according to sampling frequency, at a transmission interval of a predetermined time – [0042]); and detecting, in a second mode, an anomaly for the intermittent data of a determination target received from the measurement apparatus by referring to the standard data (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
Matsumoto does not teach “estimating, in a first mode, a standard data pattern serving as a reference based on a common portion between a pair of the intermittent data included in the set of the intermittent data in a set of the intermittent data received from the measurement apparatus.”
Fujii teaches “estimating, in a first mode, a standard data pattern serving as a reference based on a common portion between a pair of the intermittent data included in the set of the intermittent data in a set of the intermittent data received from the measurement apparatus (sensor periodically measures the voltage, energy consumption, current, and estimates a tact pattern by the periodic changes – [0038]; by estimating the pattern by periodic changes, a comparison needs to be made to determine that a change from the base has occurred).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto to incorporate the teaching of Fujii to estimate a pattern by periodic changes in the values of the power measurements from a .

Claims 5-6, 8-9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Fujii and Cumoli (US20180157883).
In regards to Claim 5, Matsumoto in view of Fujii discloses the claimed invention as discussed above and Matsumoto further teaches “a storage (storage that stores data and programs – [0043]).”
Fujii further teaches “the processor estimates, in the first mode, a pattern for one cycle of the measurement data measured by the 4Docket No. J-20-0093 measurement apparatus (sensor measures time series data such as energy consumption, voltage, current at a high sampling frequency and estimates a tact pattern, which consist of a number of tacts estimated – [0038]), based on common sections between the pair of the intermittent data each including at least two data sections (tact pattern estimated by detecting periodic changes in values – [0038]; estimation based on periodic changes would be comparison to determine a change has occurred), received from the measurement apparatus (sensor – [0038]), and stores, in the storage (storage – [0039]).”
Matsumoto in view of Fujii does not teach “a repeating pattern for one cycle of the measurement data and the repeating pattern for one cycle as the standard data pattern.”
Cumoli teaches “a repeating pattern for one cycle of the measurement data and the repeating pattern for one cycle as the standard data pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii to incorporate the teaching of Cumoli to have recurrent patterns in the data. Doing so would improve the analysis of measurement data of field device data in a production (automation) facility.

In regards to Claim 6, Matsumoto in view of Fujii and Cumoli discloses the claimed invention as discussed above and Matsumoto further teaches “the processor determines, in the second mode, the anomaly when in the intermittent data of the determination target received from the measurement apparatus (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
Fujii further teaches “there is data not included in the repeating pattern for one cycle stored in the storage (measurement data is stored in data storage unit – [0041]; analysis unit checks data storage unit whether event time data is present or not – [0058]).”

In regards to Claim 8, Matsumoto in view of Fujii discloses the claimed invention as discussed above and Fujii further teaches “estimating, in the first mode, a pattern for one cycle of the 5Docket No. J-20-0093 measurement data measured by the measurement apparatus (sensor measures time series data such as energy consumption, voltage, current at a high sampling frequency and estimates a tact pattern, which consist of a number of tacts estimated – [0038]) based on a (tact pattern estimated by detecting periodic changes in values from sensor – [0038]; estimation based on periodic changes would be comparison to determine a change has occurred); and storing, in a storage (storage – [0039]).”
Matsumoto in view of Fujii does not teach “a repeating pattern for one cycle of the measurement data and the estimated repeating pattern for one cycle as the standard data pattern.”
Cumoli teaches “a repeating pattern for one cycle of the measurement data and the estimated repeating pattern for one cycle as the standard data pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii to incorporate the teaching of Cumoli to have recurrent patterns in the data. Doing so would improve the analysis of measurement data of field device data in a production (automation) facility.

In regards to Claim 9, Matsumoto in view of Fujii and Cumoli discloses the claimed invention as discussed above and Matsumoto further teaches “determining, in the second mode, the anomaly when in the intermittent data of the determination target received from the measurement apparatus (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
(measurement data is stored in data storage unit – [0041]; analysis unit checks data storage unit whether event time data is present or not – [0058]).”

In regards to Claim 11, Matsumoto in view of Fujii discloses the claimed invention as discussed above and Matsumoto further teaches “storing the program causing the computer to execute processing (storage that stores data and programs – [0043]).”
Fujii further teaches “estimating a pattern for one cycle of the measurement data measured by the measurement apparatus (sensor measures time series data such as energy consumption, voltage, current at a high sampling frequency and estimates a tact pattern, which consist of a number of tacts estimated – [0038]) based on a plurality of common sections between a plurality of pairs of the intermittent data received from the measurement apparatus (tact pattern estimated by detecting periodic changes in values from a sensor – [0038]; estimation based on periodic changes would be comparison to determine a change has occurred); and storing, in a storage (storage – [0039]).”
Matsumoto in view of Fujii does not teach “a repeating pattern for one cycle of the measurement data and the estimated repeating pattern for one cycle as the standard data pattern.”
Cumoli teaches “a repeating pattern for one cycle of the measurement data and the estimated repeating pattern for one cycle as the standard data pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”


In regards to Claim 12, Matsumoto in view of Fujii and Cumoli discloses the claimed invention as discussed above and Matsumoto further teaches “storing the program causing the computer to execute processing (memory storing programs, data – [0035]) comprising determining, in the second mode, the anomaly when in the intermittent data of the determination target received from the measurement apparatus (concentrator determines abnormality or presage of abnormality in the statistical data received from the sensor in the monitoring mode – [0032]).”
Fujii further teaches “there is data not included in the repeating pattern for one cycle stored in the storage (measurement data is stored in data storage unit – [0041]; analysis unit checks data storage unit whether event time data is present or not – [0058]).”

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Fujii, Cumoli, and Helmschmidt (US20150006096).
In regards to Claim 13, Matsumoto in view of Fujii discloses the claimed invention as discussed above except for “the processor, in the first mode, extracts common sections of each pair of the intermittent data, each including at least two data sections, based on comparison of waveform patterns of the data sections of the each pair of the intermittent data, and arranges 
Cumoli teaches “the repeating pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii to incorporate the teaching of Cumoli to have recurrent patterns in the data. Doing so would improve the analysis of measurement data of field device data in a production (automation) facility.
Helmschmidt teaches “the processor, in the first mode, extracts common sections of each pair of the intermittent data, each including at least two data sections, based on comparison of waveform patterns of the data sections of the each pair of the intermittent data (data samples are compared to the first and fourth quadrants of sine wave – [0045]), and arranges the each pair of the intermittent data with the common sections thereof laid to overlap each other on a time axis to refill data sections decimated and reconstruct the pattern for one cycle (sort received waveform samples in numerical order, mirror ordered quadrants to reconstruct waveform in a complete period – [0043], Figure 4a).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii and Cumoli to incorporate the teaching of Helmschmidt to compare data samples to quadrants and sort the waveform samples into a specific order to reconstruct the waveform for a complete period. 

In regards to Claim 14, Matsumoto in view of Fujii, Cumoli, and Helmschmidt discloses the claimed invention as discussed above and Cumoli further teaches “the common sections of the each pair of the intermittent data are spaced apart in time by the one cycle of the repeating pattern or more (time series analysis of the recurrent patterns – [0026]; data being in a time series would mean that the patterns are spaced apart in time).”

In regards to Claim 15, Matsumoto in view of Fujii discloses the claimed invention as discussed above except for “extracting, in the first mode, common sections of each pair of the intermittent data, each including at least two data sections, based on comparison of waveform patterns of the data sections of the each pair of the intermittent data; and arranging the each pair of the intermittent data with the common sections thereof are laid to overlap each other on a time axis to refill data sections decimated and reconstruct the repeating pattern for one cycle.”
Cumoli teaches “the repeating pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii to incorporate the teaching of Cumoli to have recurrent patterns in the data. Doing so would improve the analysis of measurement data of field device data in a production (automation) facility.
 (data samples are compared to the first and fourth quadrants of sine wave – [0045]), and arranging the each pair of the intermittent data with the common sections thereof are laid to overlap each other on a time axis to refill data sections decimated and reconstruct the pattern for one cycle (sort received waveform samples in numerical order, mirror ordered quadrants to reconstruct waveform in a complete period – [0043], Figure 4a).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii and Cumoli to incorporate the teaching of Helmschmidt to compare data samples to quadrants and sort the waveform samples into a specific order to reconstruct the waveform for a complete period. Doing so would improve collection of data from sensors in a system and analysis of the measurement data for control systems.

In regards to Claim 16, Matsumoto in view of Fujii, Cumoli, and Helmschmidt the claimed invention as discussed above and Cumoli further teaches “extracting the common sections of the each pair of the intermittent data which are spaced apart in time by the one cycle of the repeating pattern or more (time series analysis of the recurrent patterns – [0026]; data being in a time series would mean that the patterns are spaced apart in time).”

Claim 17, Matsumoto in view of Fujii discloses the claimed invention as discussed above except for “storing the program causing the computer to execute processing comprising: extracting, in the first mode, common sections of each pair of the intermittent data, each including at least two data sections, based on comparison of waveform patterns of the data sections of the each pair of the intermittent data; and arranging the each pair of the intermittent data so that the common sections thereof are laid to overlap each other on a time axis to refill data sections decimated and reconstruct the repeating pattern for one cycle.”
Cumoli teaches “the repeating pattern (time series analysis allows for detection of recurrent patterns in data – [0026]; patterns will express current patterns in data – [0027]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Matsumoto in view of Fujii to incorporate the teaching of Cumoli to have recurrent patterns in the data. Doing so would improve the analysis of measurement data of field device data in a production (automation) facility.
Helmschmidt teaches “storing the program causing the computer to execute processing comprising: extracting, in the first mode, common sections of each pair of the intermittent data, each including at least two data sections, based on comparison of waveform patterns of the data sections of the each pair of the intermittent data (data samples are compared to the first and fourth quadrants of sine wave – [0045]), and arranging the each pair of the intermittent data so that the common sections thereof are laid to overlap each other on a time axis to refill data sections decimated and reconstruct the pattern for one cycle (sort received waveform samples in numerical order, mirror ordered quadrants to reconstruct waveform in a complete period – [0043], Figure 4a).”


In regards to Claim 18, Matsumoto in view of Fujii, Cumoli, and Helmschmidt discloses the claimed invention as discussed above and Cumoli further teaches “storing the program causing the computer to execute processing comprising extracting the common sections of the each pair of the intermittent data which are spaced apart in time by the one cycle of the repeating pattern or more (time series analysis of the recurrent patterns – [0026]; data being in a time series would mean that the patterns are spaced apart in time).”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863